Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 are pending in this application and have been examined in response to application amendment filed on 12/23/2021.
This application is a CON of 15/836,270 12/08/2017 PAT 10509558.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 5, 9 of US PAT. NO. 10509558.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
See table below:


10509558
Claim 1. a system for enabling advertisement interaction with an electronic device, for use in a digital media content environment, comprising: a media device having a processor, operating system, and user interface that enables access to a stored media application adapted to play a stream of media content received at the media device;

A system for enabling advertisement interaction with an electronic device, for use in a digital media content environment, comprising: a media device having a processor, operating system, user interface, and media application that enables playback of a stream of media content at the media device; 
Wherein the media device operates with a device in communication with the media device and having playback controls for controlling playback of the stream of media content received at the media device;
wherein the media device operates with a headphones or headset device having playback controls for controlling playback of the stream of media content using the media device; 
Wherein the media application is configured to: associate operations of the playback controls with defined gestures, wherein each defined gesture is associated with a time threshold within which a combination of the playback controls must be applied in order for the defined gesture to be recognized;
wherein the media application is configured to: associate particular operations of one or more playback controls at the headphones or headset device with defined gestures, wherein each defined gesture is associated with a time threshold within which a combination of the playback controls must be applied in order for the gesture to be recognized,
wherein during streaming of a media content from a media server, the media application receives, from the operating system, an indication of an operation of the playback control device in communication with the media device; and 
receive, from the operating system, during playing of an advertisement inserted into the stream for playback at the media device, an indication of an operation of the one or more playback controls at the headphones or headset device, determine 

if the operation of the one or more playback controls determined to be the particular defined gesture is received at the media application during the defined time period associated with the advertisement playing at the media device, then determining that the operation of the one or more playback controls is indicative of selection of the advertisement, and performing a first functionality associated therewith, and otherwise performing a regular functionality associated with the operation of the one or more playback controls.


Allowable Subject Matter
Claims 2-5, 7-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
This is a double patenting only rejection because the rejected independent claims are allowable pending the filing of an appropriate Terminal Disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173